EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Schlosser on 12/15/2021.

The application has been amended as follows: 

Please cancel claim 9.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Wang (Opto-Electronics and Communications Conference), Arai et al. (US 20110110213), Lakshmanan (US 4133789), and Chambers et al. (US 3784587).
Wang discloses a tunable refractive index composite material for the terahertz frequency range, wherein the composite material is a cycloolefin matrix and particles that is disposed onto a silicon wafer.  However, Wang is silent to the claimed adhesive layer.  Arai discloses that cycloolefin polymers have a low surface energy.  Lakshmanan discloses an adhesive composition for bonding low energy plastic materials to metals and the like.  The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783